DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, sec p. 10-11, filed 5/17/2021, with respect to Claims 1, 3-13, and 15-20 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of Claims 1, 3-13, and 15-20 have been withdrawn.
Applicant argues that “Kento discloses table information reflecting the tendency of the emotion shown when a plurality of users having the same user attribute (here, "emotion rich") has viewed specific content C1 (see paragraphs [0125]-[0129]). Kento discloses that when set information (position and emotion) associated with a reproduction time of content exists in the table information, the processor controls the action (i.e. expression) of the face of the avatar based on the operation data acquired in step S98 (from the table). However, Kento fails to disclose or suggest both (1) rendering one area of the VR image including the first object being included in a view from a second object corresponding to the second display device based on the second motion information, and (2) transmit the rendered one area of the VR image to the second display device, wherein a motion of the first object in the rendered one area of the VR image is rendered based on at least the first motion information.” (Remarks, p. 11)
In reply, the Examiner agrees.
Allowable Subject Matter
Claims 1, 3-13, and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 5/17/2021 and also discussed in the Response to Arguments section above. The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of independent Claim 1. Independent Claims 12 and 13 are each similar in scope to Claim 1, and therefore also contain allowable subject matter. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
The closest prior art (Kento and Alexanderovitc) teaches a VR system. However, the closest art fails to teach all limitations of the claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI WANG/Primary Examiner, Art Unit 2611